Citation Nr: 1219785	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.  Subsequently she had periods of active duty for training (ACDUTRA) until August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
At her April 2012 hearing the Veteran submitted lay statements in support of her claim along with a waiver of RO review of those statements.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in April 2012 that she had symptoms of fatigue in April 1984 and symptoms of left leg numbness in March 1985.  She notes that she was on active duty during this time and she asserts that these symptoms indicate that she actually had multiple sclerosis (MS) during service.  She further maintains that an April 2004 opinion from her physician dates the origins of her MS within her period of active duty, prior to her discharge in November 1986.

The record reveals that the Veteran was first diagnosed with MS in July 1996.  At that time the Veteran reported that the symptoms began the week before while she was at a two week military training camp.  

The July 1996 private neurologic consultation report containing the diagnosis of MS indicates that the Veteran was referred by Drs. Frerker and Wood.  Records of the Veteran's treatment by those physicians are not of record and should be requested.   

The Veteran underwent a VA examination in May 2006.  The VA examiner confirmed that the Veteran has MS, but provided no opinion as to the onset of the disease.  The Veteran's claims file should be examined by an appropriate specialist and an opinion as to the etiology of the Veteran's MS should be obtained.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the Veteran's periods of ACDUTRA during 1996.

2.  Send the Veteran authorization forms to fill out so that the Veteran's records of treatment by Dr. Lawrence Frerker and Dr. Lorraine Wood may be requested.

3.  Attempt to obtain a copy of the MRI referenced in the April 2004 report of Dr.Gilder.

4.  If there are outstanding records from a chiropractor, the appellant should be requested to submit the records.

5.  When the above actions have been accomplished, forward the Veteran's claims file to the appropriate specialist (a physician) for review.  The reviewer is requested to discuss the Veteran's reported symptoms prior to discharge from service in November 1986, as well as the April 2004 opinion of Dr. Gilbert that the Veteran probably had MS for eight to ten years prior to initial diagnosis in August 1986.  

The examiner should provide an opinion as to whether the evidence in the claims file reflect symptoms which would warrant a diagnosis of MS during active service.  In addition, were there manifestations of MS within seven years after her separation from active service.  

If the reviewer is of the opinion that MS first developed after November 21, 1993, the reviewer should provide an opinion as to whether the Veteran's MS was aggravated while on active duty for training in July 1996. 

6.  Then readjudicate the claim on appeal.  If the claim remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


